UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 2/28/14 (Unaudited) CORPORATE BONDS AND NOTES (55.3%) (a) Principal amount Value Banking (15.3%) Banco de Credito del Peru 144A sr. unsec. sub. FRN notes 6 1/8s, 2027 (Peru) $200,000 $202,500 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN notes 6 7/8s, 2026 (Peru) 50,000 52,500 Banco do Brasil SA 144A jr. sub. FRB bonds 9 1/4s, 2049 (Brazil) 200,000 210,116 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 200,000 199,290 BBVA Banco Continental SA 144A sr. unsec. notes 3 1/4s, 2018 (Peru) 500,000 499,601 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 205,234 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 200,000 216,744 Basic materials (4.1%) Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 229,200 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 197,000 Capital goods (1.1%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 114,719 Coal (1.6%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 164,700 Communication services (5.4%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 329,414 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 211,500 NII International Telecom SCA144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 30,000 20,850 Consumer cyclicals (2.2%) Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 115,841 Hutchison Whampoa International 12, Ltd. 144A company guaranty unsec. sub. FRB bonds 6s, 2049 (Cayman Islands) $100,000 106,750 Consumer staples (3.0%) JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 207,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 105,750 Investment banking/Brokerage (1.9%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 (Brazil) BRL 470,000 194,639 Oil and gas (14.3%) Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) $50,000 60,000 KazMunayGas National Co., JSC 144A sr. unsec. bonds 6 3/8s, 2021 (Kazakhstan) 200,000 217,240 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 186,882 Nexen Energy ULC sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 117,003 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 193,600 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 200,501 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 50,000 27,250 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 165,000 133,238 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 212,592 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 124,500 Real estate (1.9%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 191,250 Transportation (1.1%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (Cayman Islands) 100,000 111,900 Utilities and power (3.4%) Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 107,000 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 239,534 Total corporate bonds and notes (cost $6,137,022) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $280,408 $199,462 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 560,815 406,591 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 200,225 Brazil (Federal Republic of) sr. unsec. unsub. bonds 7 1/8s, 2037 (Brazil) 200,000 233,200 Columbia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 125,251 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) $200,000 202,040 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 172,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 29,000 29,386 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 130,870 120,728 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) 100,000 109,500 Malaysia (Federation of) sr. unsec. notes 3.492s, 2020 (Malaysia) MYR 675,000 200,487 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) $75,000 107,773 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 118,393 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 85,784 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) $150,000 185,556 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 177,137 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 136,788 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $160,875 186,615 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 47,203 47,589 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) 200,000 214,938 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) 2,000,000 177,321 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 346,860 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 187,674 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 88,314 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 125,968 Total foreign government and agency bonds and notes (cost $4,667,771) SHORT-TERM INVESTMENTS (2.1%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 215,327 $215,327 Total short-term investments (cost $215,327) TOTAL INVESTMENTS Total investments (cost $11,020,120) (b) FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $5,790,938) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 4/2/14 $2,540 $2,496 $44 Brazilian Real Sell 4/2/14 2,540 2,471 (69) Chilean Peso Buy 4/16/14 486 580 (94) Peruvian New Sol Sell 4/16/14 72,128 71,198 (930) Barclays Bank PLC Euro Buy 3/19/14 39,752 39,066 686 Euro Sell 3/19/14 39,752 39,062 (690) Polish Zloty Buy 3/19/14 153,402 150,163 3,239 South African Rand Sell 4/16/14 45,279 44,935 (344) Turkish Lira Sell 3/19/14 79,468 77,356 (2,112) Citibank, N.A. Brazilian Real Buy 4/2/14 140,775 136,789 3,986 Chilean Peso Sell 4/16/14 43,358 43,080 (278) Euro Buy 3/19/14 84,197 83,071 1,126 Euro Sell 3/19/14 84,197 82,637 (1,560) Thai Baht Buy 5/21/14 224,874 221,183 3,691 Turkish Lira Buy 3/19/14 32,598 32,215 383 Turkish Lira Sell 3/19/14 32,598 34,554 1,956 Credit Suisse International Indian Rupee Buy 5/21/14 43,404 41,608 1,796 Japanese Yen Sell 5/21/14 52,863 52,825 (38) Mexican Peso Sell 4/16/14 1,593 842 (751) Philippine Peso Buy 5/21/14 15,650 15,312 338 Singapore Dollar Buy 5/21/14 4,418 4,392 26 South African Rand Buy 4/16/14 104,037 107,369 (3,332) South Korean Won Sell 5/21/14 757 824 67 Deutsche Bank AG Euro Buy 3/19/14 39,752 39,066 686 Euro Sell 3/19/14 39,752 39,006 (746) Polish Zloty Buy 3/19/14 176,372 170,621 5,751 Polish Zloty Sell 3/19/14 176,372 172,383 (3,989) Romanian Leu Buy 3/19/14 21,004 20,711 293 Turkish Lira Buy 3/19/14 45,025 45,598 (573) Turkish Lira Sell 3/19/14 45,025 44,620 (405) Goldman Sachs International Euro Buy 3/19/14 44,859 44,157 702 Euro Sell 3/19/14 44,859 44,038 (821) HSBC Bank USA, National Association Australian Dollar Sell 4/16/14 44,578 44,546 (32) Euro Buy 3/19/14 84,197 83,071 1,126 Euro Sell 3/19/14 84,197 82,604 (1,593) Indonesian Rupiah Buy 5/21/14 238,895 228,059 10,836 Nigerian Naira Buy 4/16/14 59,367 60,685 (1,318) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 44,934 44,417 (517) Brazilian Real Buy 4/2/14 146,660 142,669 3,991 Brazilian Real Sell 4/2/14 146,660 144,201 (2,459) Euro Buy 3/19/14 23,741 23,329 412 Euro Sell 3/19/14 23,741 23,301 (440) Hungarian Forint Buy 3/19/14 148,180 147,463 717 Indian Rupee Buy 5/21/14 44,881 44,955 (74) Malaysian Ringgit Buy 5/21/14 131,485 128,918 2,567 Mexican Peso Sell 4/16/14 13,521 13,134 (387) New Taiwan Dollar Sell 5/21/14 45,716 45,561 (155) Polish Zloty Buy 3/19/14 2,022 1,955 67 Polish Zloty Sell 3/19/14 2,022 1,977 (45) Russian Ruble Buy 3/19/14 163,949 175,341 (11,392) Singapore Dollar Buy 5/21/14 95,772 95,209 563 South African Rand Buy 4/16/14 443 437 6 South African Rand Sell 4/16/14 443 444 1 Royal Bank of Scotland PLC (The) Brazilian Real Buy 4/2/14 10,161 9,994 167 Brazilian Real Sell 4/2/14 10,161 9,887 (274) Euro Buy 3/19/14 118,014 116,405 1,609 Euro Sell 3/19/14 118,014 115,801 (2,213) Hungarian Forint Buy 3/19/14 193,766 194,454 (688) Hungarian Forint Sell 3/19/14 193,766 192,566 (1,200) Mexican Peso Buy 4/16/14 25,022 25,226 (204) Mexican Peso Sell 4/16/14 25,022 24,950 (72) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 167,533 163,579 3,954 Brazilian Real Sell 4/2/14 167,660 163,195 (4,465) Colombian Peso Sell 4/16/14 42,875 44,951 2,076 Euro Buy 3/19/14 283,235 278,092 5,143 Euro Sell 3/19/14 283,235 279,445 (3,790) New Taiwan Dollar Sell 5/21/14 45,719 45,545 (174) Polish Zloty Buy 3/19/14 175,013 169,274 5,739 Polish Zloty Sell 3/19/14 175,013 172,012 (3,001) Singapore Dollar Sell 5/21/14 282,503 280,867 (1,636) WestPac Banking Corp. Australian Dollar Sell 4/16/14 68,246 68,191 (55) Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $10,322,333. (b) The aggregate identified cost on a tax basis is $11,020,120, resulting in gross unrealized appreciation and depreciation of $150,379 and $1,063,754, respectively, or net unrealized depreciation of $913,375. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $849,938 $— $634,611 $69 $215,327 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $15,953 to cover certain derivatives. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Mexico 11.6% Brazil 11.5 Peru 9.7 Russia 7.2 Argentina 6.0 Turkey 5.3 South Africa 3.8 Indonesia 3.5 Venezuela 2.8 Ukraine 2.6 South Korea 2.4 Cayman Islands 2.2 Kazakhstan 2.1 United States 2.1 Slovenia 2.1 Jamaica 2.1 Austria 2.0 India 2.0 Malaysia 2.0 Bahamas 2.0 Costa Rica 2.0 China 1.9 Philippines 1.8 Colombia 1.8 Poland 1.8 Ghana 1.5 Trinidad 1.2 Canada 1.2 Hungary 1.1 Serbia 0.5 Luxembourg 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $13,137 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $5,705,838 $— Foreign government and agency bonds and notes — 4,185,580 — Short-term investments 215,327 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $10,828 $— Totals by level $— $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $63,744 $52,916 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $10,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note “ (d) ” above, and for borrowing transactions associated with securities sold short, if applicable, see the “Short sales of securities” note above. Offsetting of financial and derivative assets and liabilities Bank of America N.A.
